                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    HARVEY PATRICK SHORT,                                          CIVIL ACTION
                    Plaintiff,                                     NO. 18-4130
            v.

    OFFICER WEBB, et al.,
                      Defendants.

                                              ORDER

        AND NOW, this 27th day of November, 2019, upon consideration of the motion

by Defendants Parole Agent Miller, Corrections Officer Webb, and PREA Compliance

Officer Owens seeking to revoke Plaintiff Harvey Patrick Short’s in forma pauperis

status (ECF No. 29) and Plaintiff’s Response (ECF No. 34), and consistent with the

accompanying memorandum of law, it is ORDERED that:

        1.     The motion is GRANTED pursuant to 28 U.S.C. § 1915(g);

        2.     Plaintiff’s in forma pauperis status is REVOKED;

        3.     If Plaintiff seeks to continue with this case, he must remit $400 to the
               Clerk of Court within thirty days of the date of this Order before he may
               proceed. If Plaintiff fails to comply with this Order, his case may be
               dismissed without further notice for failure to prosecute.

        It is FURTHER ORDERED that Plaintiff’s motion seeking an extension of time

to file an amended complaint (ECF No. 31) is DENIED.1

                                                       BY THE COURT:


                                                       /s/ Gerald J. Pappert
                                                       GERALD J. PAPPERT, J.

1        If Plaintiff pays the filing fee within the time period permitted by this Order, he may amend
his claims and file a Third Amended Complaint consistent with the Court’s September 20, 2019
Memorandum and Order (ECF Nos. 27 and 28) within seven days of payment. If Plaintiff pays the
filing fee and elects not to file a Third Amended Complaint, he shall file a notice of his intent to
stand on the remaining claims in his Second Amended Complaint within seven days of payment.
